Citation Nr: 0921038	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision, which continued 
the rating of 50 percent for the Veteran's PTSD and the 0 
percent for the hearing loss.  

In May 2008, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are manifested by intrusive 
recollections, insomnia, irritation, and claustrophobia.  He 
maintains close relationships with his wife and family and 
indicates being an active member in church.  

2.  Audiometric testing shows an average 59 decibel loss with 
a speech recognition score of 80 percent in the left ear 
(Level IV) and a 43 decibel loss with a speech recognition 
score of 86 percent in the left ear (Level II).  


CONCLUSIONSOF LAW

1.  The criteria for a rating in excess of 50 percent for the 
Veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 
(2008). 

2.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's increased rating claims 
for PTSD and hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claims, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions for the elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This is not an 
exclusive list of ways that error may be shown to be non 
prejudicial.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the Veteran a June 2005 letter, which requested that the 
Veteran provide evidence describing how his disability had 
worsened.  In June 2008, the RO sent the Veteran a letter 
which fully satisfies the requirements under Vazquez-Flores.  
Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was provided adequate notice in June 2008 
and given five months to respond with additional argument and 
evidence.  The claim was readjudicated and additional 
supplemental statements of the case (SSOC) were provided to 
the Veteran in June 2008 and November 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Board finds that any 
error with regard to notice has not prejudiced the Veteran.  
See Mayfield, supra. 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
July 2005, August 2008, and April 2009 to determine the 
severity of his PTSD and VA examinations in July 2005, 
September 2008, and April 2009 to determine the severity of 
his hearing loss.  The Veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Increased Rating

The Veteran contends that he is entitled to increased ratings 
for his service-connected PTSD and bilateral hearing loss.  
For the reasons the follow, such increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a.	PTSD

The Veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  
According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

The Veteran submitted a January 2004 letter L.S. Schoen, MSW, 
from the Vet Center in Lincoln, Nebraska.  In the letter, the 
social worker describes the Veteran's numerous traumatic, in-
service stressors.  He then provided that due to the 
Veteran's service, he developed claustrophobia which has 
continued to bother him.  The Veteran reported some 
nightmares, trouble sleeping, and feelings of guilt about 
surviving service.  The social worker then opined that the 
Veteran's claustrophobia is a symptom of his PTSD and is 
directly related to service.  

The Veteran submitted to a July 2005 VA examination to 
determine the severity of his PTSD.  During the examination, 
the Veteran reported that he has been married for fifty 
years, has three children, five grandchildren, and two step-
grandchildren.  The Veteran reported he took Zoloft to help 
with his irritability.  The Veteran reported that his social 
outlets are mostly through his church which he attends weekly 
and belongs to the choir.  He reported enjoying photography 
and working on the computer.  The examiner noted that the 
Veteran has daily intrusive recollections which were 
triggered by the war in Iraq.  The Veteran was able to talk 
about his combat experience but reported avoiding fireworks, 
news reports of the Iraq war, and certain movies with combat 
themes.  The examiner noted that the Veteran's physiological 
reactions, including avoidance, amnesia of traumatic events, 
estrangement from friends and family, and irritability, 
remain the same as when he was evaluated during his March 
2003 VA examination during the previous claim for an increase 
of his PTSD rating.  He was diagnosed with PTSD and assessed 
a 54 GAF score.  

During an August 2008 VA examination, the Veteran reported 
that he sees his children and grandchildren on a regular 
basis.  He noted that he has been married for over 50 years.  
He attends church on a regular basis.  The Veteran also 
reported that he and his wife have friends over to their 
house for dinner.  With respect to his PTSD symptoms, he 
constantly thought about his wartime service but did not have 
bad dreams or nightmares.  The Veteran related that he farms 
140 acres and does all the farming himself, from picking, 
combining, hauling the grain, and planting.  The Veteran had 
been farming for over 20 years.  The examiner diagnosed the 
Veteran with PTSD and gave him a GAF score of 59.  

In April 2009, the Veteran underwent a VA examination to 
assess the severity of his PTSD.  During the examination, the 
Veteran again reported that he had been married to the same 
woman for over fifty years.  He had frequent contact with his 
family, especially his son and his son's family.  The Veteran 
reported that he attended church services weekly and noted 
that his church community felt "like an extended family."  
The Veteran still farmed his 140 acres and rented out some 
land to a family member to raise livestock.  He reported 
being a farmer for over twenty years.  The examiner noted 
that the Veteran had mild, daily intrusive thoughts.  He did 
not have bad dreams, nightmares, or flashbacks.  The examiner 
noted that while the Veteran avoided the television and the 
internet he had a good range of interests and activities.  He 
had exaggerated startle reaction and mild hypervigilance.  
The examiner noted that the Veteran remained essentially the 
same since he was last seen for his August 2008 VA 
examination.  He was diagnosed with PTSD and assessed a GAF 
score of 58.  

The Veteran's GAF scores show impairment of social and 
industrial adaptability, ranging from a 54 at the July 2005 
VA examination to a 58 at the April 2009 VA examination.  In 
fact, the GAF scores show a slight improvement of his social 
and industrial adaptability impairment.  A review of the 
record reflects that his symptoms fall within the 
"moderate" range of GAF scores.  

The Board sympathizes with the Veteran's complaints and 
expects that the symptoms he experiences have impacted his 
life.  However, there is no evidence that the Veteran meets 
the criteria for a 70 percent rating.  His symptoms do not 
show deficiencies in judgment, thinking, or mood, due to 
suicidal ideation, obsessional rituals, illogical and obscure 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130.

The Veteran has been married for over 50 years and maintains 
contact with his children and grandchildren.  He regularly 
attends and participates in church activities.   This 
indicates that he considers himself sufficiently functional 
to leave his home considering the degree of social 
interaction such attendance requires.  The Veteran's ability 
to maintain sustained relationships with his family and 
maintain his hygiene and appearance shows the Veteran is a 
functioning individual.  The Veteran has also reported that 
he continues to work as a farmer and has done this for over 
20 years.  His disability does not seem to have impacted his 
ability to maintain employment.  The Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's symptoms have manifest to a level warranting a 70 
percent rating or higher.  See 38 C.F.R. § 4.130, supra.

The record contains no evidence showing the Veteran is 
entitled to a higher rating at any point during the pendency 
of the appeal; therefore no staged ratings are appropriate.  
See Hart, supra.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b.	Bilateral Hearing Loss

The Veteran currently has a noncompensable rating for his 
bilateral hearing loss disability under Diagnostic Code 6100.  
In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity. For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The July 2005 audiological evaluation provided an average 
puretone threshold of 28 decibel loss of the right ear with 
speech recognition ability of 88 percent (Level II) and an 
average puretone threshold score of 53 in the left ear with 
speech recognition ability of 96 percent (Level I).  Using 
Table VII for the findings from these examinations, the 
Veteran is entitled to a noncompensable rating.  

The September 2008 audiological evaluation showed an average 
43 decibel loss with a speech recognition score of 92 percent 
in the right ear (Level I) and a 59 decibel loss with a 
speech recognition score of 74 percent in the left ear (Level 
V).  Using Table VII for the findings from these 
examinations, the Veteran is also entitled to a 
noncompensable rating.  

During the most recent VA audiologic evaluation, in April 
2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
25
35
75
LEFT
15
40
40
65
90

Speech audiometry revealed speech recognition ability of 43 
percent in the right ear and of 59 percent in the left ear.  
On Table VI, the Veteran's right ear hearing merits a Level 
II and his left ear hearing merits a Level IV.  Using Table 
VII, the Veteran is entitled to his current rating of 0 
percent.  

Alternatively, the regulations have two provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation can be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  The 
Veteran's bilateral hearing does not meet this standard.  
Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  Id.  However, in this case, the 
audiometric results from the VA examination do not meet the 
38 C.F.R. § 4.86(b) criteria and the Veteran's disability 
cannot be evaluated under the alternative rating scheme.

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  

The July 2005 VA examination was conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life and as such it does not describe the impact of the 
Veteran's hearing loss.  Despite this deficiency, the Veteran 
submitted to audiologic examinations in September 2008 and 
April 2009, conducted after the revision to the examination 
worksheet.  In the September 2008 examination report, the 
Veteran reported that his hearing loss interfered with his 
ability to understand his wife and others and hear machinery 
noise.  This examination report includes reports of 
interference with daily and employment life and as such is 
sufficient pursuant to the updated worksheets.  The April 
2009 examination report provides that his hearing loss 
"significant[ly] [a]ffects" his occupation as it hinders 
social interactions and the ability to follow instructions.  
The Veteran also provided that it affects his daily 
activities such as ambulating, driving, understanding people, 
and hearing his dog bark when it is outside.  While the July 
2005 VA examination lacks the requisite information needed 
for a sufficient VA audiologic examination, the Veteran has 
not reported to VA that there was any prejudiced caused by a 
deficiency in the examination.  

The record contains no evidence showing the Veteran is 
entitled to a higher rating at any point during the instant 
appeal; therefore, no staged ratings are appropriate.  See 
Hart, supra. 

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  The Board finds that 
the preponderance of the evidence is against the Veteran's 
claim. Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. APP. 49, 
55 (1990).  



c.	Extra-Schedular

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluation in this case is not inadequate.  A 
rating in excess of 50 percent is provided for certain 
manifestations of PTSD and a rating in excess of 0 percent 
for certain manifestations of bilateral hearing loss.  
However, the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's PTSD and bilateral hearing 
loss as the criteria to assess social and occupational 
impairment.  Moreover, the evidence does not demonstrate 
other related factors.  The Veteran has not required frequent 
hospitalization.  The Veteran has not indicated that his 
disability has affected his employment and the evidence does 
not show marked interference that renders impractical the 
application of the regular schedular standards.  In the 
absence of any additional factors, the RO's failure to refer 
this issue for consideration of an extraschedular rating was 
correct.


ORDER

Entitlement to an increased rating in excess of 50 percent 
disabling for PTSD is denied.

Entitlement to a compensable rating for a bilateral hearing 
loss disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


